

EXHIBIT 10.15
SYNOPSYS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION ARRANGEMENTS
Effective November 1, 2015
The non-employee directors of Synopsys, Inc. (“Synopsys”) are compensated for
serving on Synopsys’ Board of Directors (the “Board”). The compensation payable
to Synopsys’ non-employee directors consists of cash compensation and equity
awards. Synopsys also reimburses non-employee directors for out-of-pocket
expenses for travel to Board meetings pursuant to Synopsys’ Corporate Travel
Policy.
Cash. Synopsys pays non-employee directors an annual retainer of $125,000 for
serving on the Board and pays additional annual retainers of $30,000 to the
chair of the Audit Committee of the Board and $12,500 to the other members of
the Audit Committee. Retainers are payable in advance in equal quarterly
installments for each fiscal quarter or portion thereof in which the director
serves.
Equity. Non-employee directors are eligible to receive equity awards under the
2005 Non-Employee Directors Equity Incentive Plan.



